DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on December 28, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Election/Restrictions
Applicant's election with traverse of the invention of Invention 1 (claims 1-16) in the reply filed on April 26, 2022 is acknowledged.  
The traversal appears to be on the ground(s) that the restriction is not proper because the restriction requirement does not meet the two criteria: (1) the inventions must be independent or distinct as claimed; and (2) there would be a serious burden on the examiner if the restriction is not required (e.g., response of April 26, 2022, p. 6). This is not found persuasive because for example, Examiner shows that the inventions are distinct from each other for the reason(s) set forth in the restriction requirement of March 3, 2022, and the inventions are classified in different classes/subclasses, which may require a different field of search (e.g., restriction requirement of March 3, 2022, pp. 2-3).
The requirement is still deemed proper and is therefore made FINAL. Claims 17-20 directed to non-elected invention have been withdrawn from examination for patentability.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Berger et al. US 2019/0244850 (Berger ‘850).
Regarding claim 1, Berger ‘850 teaches a method, comprising: 
forming a first porosification layer (e.g., 250 including openings, voids and/or bubbles, Fig. 4A, Figs. 2A-2B, Figs. 3A-3C, [70], [65], [75]: The term “porosification layer” is broadly and/or reasonably interpreted to as --layer formed by a process of making pores (openings, voids)-- in view of a dictionary definition. The layer 250 of Berger ‘850 is formed by various processes such as a process in which the structures 252 and openings 251 are formed, a process in which the material 255 is filled and leaves voids and bubbles in the openings 251, etc. Thus Berger ‘850 teaches the claimed feature.) over a semiconductor substrate; 
forming a first epitaxial layer (e.g., 112, Fig. 4B, [108]) over the first porosification layer; and 
forming a second porosification layer (e.g., a portion including the openings 266 from 112, Fig. 4D, [111], [113]; regarding the interpretation of the second porosification layer, the discussion with respect to the first porosification layer similarly applies) from a first portion of the first epitaxial layer and a support structure (e.g., portions without the openings 266 from 112, Fig. 4D, [111], [113]) from a second portion of the first epitaxial layer.  
Regarding claim 2, Berger ‘850 teaches the method of claim 1, wherein forming the first porosification layer includes applying a first porosification process to the semiconductor substrate (e.g., see the discussion regarding the first porosification layer above) and forming the second porosification layer includes applying a second porosification process (e.g., a method in which portions including the openings 266 are formed from 112, [113]) to the first epitaxial layer.  
Regarding claim 3, Berger ‘850 teaches the method of claim 1, wherein the support structure includes a plurality of portions (e.g., portions without the openings 266 from 112, Fig. 4D).
Claims 11, 12 and 16 are rejected are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Berger et al. US 2019/0244850 (Berger ‘850; an alternative interpretation is used in rejection).
Regarding claim 11, Berger ‘850 teaches a method, comprising: 
forming a support structure (e.g., 111, Fig. 3D, [100]), the forming step including a porosification process (e.g., a photolithographic method that forms the openings 265, [100]); 
forming a device layer (e.g., 112, Fig. 3F, [104]) over the support structure; and 
forming one or more device structures (e.g., functional elements, [105], [130]) over and/or within the device layer.  
Regarding claim 12, Berger ‘850 teaches the method of claim 11, further comprising: providing a porosification layer (e.g., 250 including openings, voids and/or bubbles, Fig. 3D, [70], [65], [75]), the support structure formed over the porosification layer (e.g., Fig. 3D).
Regarding claim 16, Berger ‘850 teaches the method of claim 11, wherein forming the device layer includes forming a second epitaxial layer (e.g., 112, [104]).
Claims 11 and 16 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Berger et al. US 2019/0244850 (Berger ‘850; another alternative interpretation is used in rejection).
Regarding claim 11, Berger ‘850 teaches a method, comprising: 
forming a support structure (e.g., 252, Fig. 7A, [122]), the forming step including a porosification process (e.g., a photolithographic method that forms the openings 251, [59], [122]); 
forming a device layer (e.g., 110, [126]) over the support structure; and 
forming one or more device structures (e.g., 190, [126], [130]) over and/or within the device layer.  
Regarding claim 16, Berger ‘850 teaches the method of claim 11, wherein forming the device layer includes forming a second epitaxial layer (e.g., 112 that pertains to 110, [126]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13-16 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Belle US 2012/0258554 in view of Berger et al. US 2014/0335676 (Berger ‘676)
Regarding claim 11, Belle teaches a method, comprising: 
forming a support structure (e.g., non-implanted portion(s) that pertain to 12d, Fig. 5A, [66]), the forming step including ion implantation (e.g., [66]); 
forming a device layer (e.g., epitaxial layer by epitaxial growth on 12f before step S21, [69]) over the support structure; and
forming one or more device structures (e.g., region(s) with photovoltaic, optical, optoelectronic, electronic and/or mechanical functions in 12f, [69]) over and/or within the device layer.  
Belle does not explicitly teach a porosification process that pertains to ion implantation.
Berger ‘676 teaches a porosification process that pertains to ion implantation (e.g., [14], [117], [118]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the method of Belle may include a porosification process as suggested by Berger for the purpose of enhancing delamination (separation) process for example (e.g., Berger ‘676, [14], [88]).
Regarding claim 13, Belle in view of Berger ‘676 teaches the method of claim 11, wherein forming the support structure includes forming a first epitaxial layer (e.g., Belle, 12, [65]), the porosification process being applied to the first epitaxial layer (e.g., Belle, [66]).  
Regarding claim 14, Belle in view of Berger ‘676 teaches the method of claim 13, wherein the porosification process porosifies only a portion of the first epitaxial layer (e.g., Belle, portions at 12w (plane of weakness), [66], Fig. 5A), the support structure including a non-porosified portion of the first epitaxial layer (e.g., Belle, portions that pertain to 12d, Fig. 5A).
Regarding claim 15, Belle in view of Berger ‘676 teaches the method of claim 14, wherein the non-porosified portion includes a plurality of portions (e.g., Belle, portions that pertain to 12d, Fig. 5A).
Regarding claim 16, Belle in view of Berger ‘676 teaches the method of claim 11, wherein forming the device layer includes forming a second epitaxial layer (e.g., Belle, epitaxial layer by epitaxial growth on 12f before step S21, [69]).
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number i.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        July 27, 2022